Citation Nr: 0502134	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-12 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a claimed right leg 
disability.

2.  Entitlement to service connection for skin carcinoma, 
claimed as due to in-service herbicide exposure.

3.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
prior to September 26, 2003.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2003 and February 2004 rating decisions by 
the RO.  

In the July 2003 rating decision, service connection was 
granted for bilateral hearing loss with an initial non-
compensable rating assigned to that disability.  In addition, 
service connection was denied for a claimed right leg 
disability and for skin carcinoma, claimed as due to in-
service herbicide exposure.  

In a November 2003 rating decision, entitlement to service 
connection was granted for small cell lung cancer associated 
with herbicide exposure with a 100 percent rating assigned, 
effective from September 26, 2003.  In the February 2004 
rating decision, entitlement to compensation under 
38 U.S.C.A. § 1151 was denied based on a finding that the 
veteran did not specify a disability on which to base the 
claim.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 2004.  Then, in December 2004, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  
Transcripts of the hearing testimony presented at each 
hearing have been associated with the claims file.  

In a December 2004 rating decision, following the veteran's 
Travel Board hearing at Lincoln, entitlement to an earlier 
effective date for the grant of service connection for small 
cell lung cancer was denied.  

At the Travel Board hearing, the undersigned granted a motion 
of the veteran's representative to advance the appeal on the 
Board's docket.  The veteran also requested that the issues 
developed for appeal involving the right leg, skin cancer and 
hearing loss be withdrawn and emphasized his desire to pursue 
a claim for compensation under 38 U.S.C.A. § 1151 for the 
period from June 6, 2003 through September 26, 2003, the 
effective date of service-connected compensation for the 
small cell lung cancer.  

Although it appeared at the Travel Board hearing that the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
prior to September 26, 2003, the focus of the veteran's 
testimony before the Board, might not have been fully 
developed for appellate review and would merely be referred 
to the RO, the Board upon more complete review finds that the 
issue is properly in appellate status and has been certified 
by the RO.  The matter will be addressed in the REMAND 
portion of this decision (and forwarded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.)


FINDINGS OF FACT

1.  In a report of contact in August 2004 the veteran through 
his representative asked to withdraw from appellate status 
the issues of entitlement to service connection for a right 
leg disability and entitlement to service connection for skin 
carcinoma, claimed as due to in-service herbicide exposure. 

2.  On December 9, 2004, during his Travel Board hearing, the 
veteran indicated his request to withdraw from appellate 
status the issue of entitlement to an increased (compensable) 
rating for the service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for a right leg disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for skin carcinoma have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
increased (compensable) rating for the service-connected 
bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to service connection 
for a right leg disability, entitlement to service connection 
for skin carcinoma, and entitlement to an increased 
(compensable) rating for the service-connected bilateral 
hearing loss, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to those issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to service 
connection for a right leg disability, entitlement to service 
connection for skin carcinoma, or entitlement to an increased 
(compensable) rating for the service-connected bilateral 
hearing loss, and they are therefore dismissed.
ORDER

The issue on appeal of entitlement to service connection for 
a right leg disability is dismissed.  

The issue on appeal of entitlement to service connection for 
skin carcinoma is dismissed.  

The issue on appeal of entitlement to an increased 
(compensable) rating for the service-connected bilateral 
hearing loss is dismissed.  


REMAND

In a claim received at the RO in September 2003, the veteran 
asserted that service connection for lung cancer was 
warranted on a presumptive basis, claimed as due to in-
service herbicide exposure.  That same month, the veteran 
also claimed that compensation was warranted under 
38 U.S.C.A. § 1151 for VA's failure to report significant 
chest computerized tomography (CT) test results in June 2003, 
leading to a delay in the diagnosis and treatment of his lung 
cancer.  

Although the RO repeatedly requested from the veteran a 
specific disability on which to base the 38 U.S.C.A. § 1151 
claim, and eventually determined that the veteran's claim was 
based on an unspecified condition as he failed to provide 
such information, the Board finds that the veteran did, in 
fact, provide a condition on which to base his 38 U.S.C.A. 
§ 1151 claim.  As will be discussed, the veteran essentially 
contends that his lung cancer would have been diagnosed 
earlier, and have had less an impact if VA had promptly 
reported to him the results of a chest CT in June 2003 and 
treatment been initiated.  

Specifically, the veteran was afforded a VA chest x-ray in 
May 2003.  The results indicated that there was a non-
descript "fuzzy" in the upper lung area.  A chest 
computerized tomography (CT) was recommended.  The veteran 
reported that he underwent a chest CT, the results of which 
were apparently not communicated to him until August 2003, 
when the report was discovered in his file at the Grand 
Island VA hospital.  The veteran thereafter underwent an 
additional chest CT that indicated significantly more 
involvement.  The veteran indicated that he thereafter began 
radiation and chemical treatment for lung cancer at non-VA 
facility.  (Various reports from Nebraska Methodist Hospital 
are of record, as well as recent examination reports in 
relation to the service-connected lung cancer.)  The veteran 
essentially contends, that the VA's delay in notifying him of 
the results of his chest CT caused additional disability for 
which compensation is warranted prior to September 26, 2003, 
under 38 U.S.C.A. § 1151 (see transcript of the veteran's 
December 9, 2004, hearing before the Board).  

In an October 2003 letter to the veteran, the RO noted that 
it had received his claims of service connection and for 
compensation based on 38 U.S.C.A. § 1151.  The RO noted, 
however, that in order to process the 1151 claim, the veteran 
needed to base the claim on a specific disability that 
resulted due to treatment at a VA medical facility.  The RO 
explained that an appellant cannot simply claim "1151", 
rather, the appellant must identify a specific disability 
that was a direct result of treatment at a VA facility.  

Meanwhile, as explained in the Introduction, in a November 
2003 rating decision, the RO granted service connection for 
small cell lung cancer associated with herbicide exposure and 
assigned a 100 percent rating, effective from September 26, 
2003, the date of receipt of claim.  The November 2003 rating 
decision also deferred the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151, noting again that the 
RO needed the veteran to claim a specific disability for 
which compensation under 38 U.S.C.A. § 1151 was based.  

Then, in a February 2004 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151.  The RO 
indicated that the veteran did not respond to requests for 
the identification of a specific disability on which to base 
the claim for compensation based on 38 U.S.C.A. § 1151.  The 
veteran timely appealed that determination.  In sum, the RO 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 because the veteran did not specify a disability on 
which his claim was based.  The Board finds, however, from 
the totality of the record, including the veteran's testimony 
before the Board, that he has sufficiently indicated a 
disability on which to base a claim for compensation under 
38 U.S.C.A. § 1151, namely, that his small cell lung cancer 
was not timely diagnosed, which led to a more serious 
condition.  

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  This includes 
additional disability proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
The VA General Counsel has held that 38 U.S.C.A. § 1151 
authorizes compensation for additional disability alleged to 
have resulted from the omission or failure by VA to diagnose 
or treat an existing disease or injury when VA provides 
treatment or an examination, and is not limited to acts of 
commission.  The General Counsel recognized that VA may 
assist claimants in such cases by obtaining a medical opinion 
in appropriate cases and also provided the factual elements 
necessary to support such an 1151 claim.  See VAOPGCPREC 5-
2001 (a copy of which has been included in the claims file).  

In this case, the grant of service connection for small cell 
carcinoma would appear to render moot the issue of 
compensation under 38 U.S.C.A. § 1151 based on the veteran's 
theory of entitlement from September 26, 2003, but does not 
extend to benefits prior to that date.  In August 2004, the 
veteran requested an earlier effective date for his 100 
percent service-connected small cell lung cancer based on 
medical records at the Grand Island VAMC maintaining 
information of his lung cancer should have been communicated 
to him after a chest x-ray taken during his June 6, 2003 
appointment.  The veteran has stated that he received a 
letter in June 2003 indicating that his skull CAT scan was 
clear; however, no mention was made of the chest CT results 
until he inquired in August 2003.  A VA radiology report of 
September 2, 2003, shows that the recent radiological 
findings, which should be considered suspicious for 
bronchogenic carcinoma with extensive mediastinal metastasis, 
were discussed with the veteran on August 29, 2003.  The 
veteran has stated that he received a letter in September 
2003 from the Grand Island VAMC advising him that he had 
lesions that needed a biopsy.  

In other words, the veteran essentially contends that an 
earlier effective date should be granted for compensation 
under 38 U.S.C.A. § 1151 for small cell lung cancer.  
Specifically, the veteran contends that the effective date 
should be the date of the Grand Island chest x-ray.  That 
date is June 6, 2003.  The veteran maintains that because he 
was not informed of the test results and was therefore 
unaware of his lung cancer, he would have filed his claim for 
service connection for small cell lung cancer in June 2003, 
rather than September 2003.  

The effective date of an award of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 
38 U.S.C.A. § 1151) shall be the date injury or aggravation 
was suffered, if the claim was received within one year after 
that date; otherwise, the effective date shall be the date of 
receipt of the claim. 38 U.S.C.A. § 5110(c) (West 2002); 
38 C.F.R. §§ 3.400, 3.800(a) (2004).

In a December 2004 rating decision, the RO determined that an 
earlier effective date for the grant of service connection 
for small cell lung cancer was not warranted under 38 C.F.R. 
§ 3.400, but did not consider on the merits the veteran's 
claim for an earlier effective date for compensation prior to 
September 26, 2003, under 38 U.S.C.A. § 1151 for the small 
cell lung cancer.  Thus, although the issue of an earlier 
effective date for the grant of service connection for small 
cell lung cancer is not currently in appellate status or 
before the Board at this time, the Board finds that the 
veteran's appeal for compensation based on 38 U.S.C.A. § 1151 
encompasses the veteran's claim for an earlier effective date 
for the small cell carcinoma based on 38 U.S.C.A. § 1151.  

In light of the foregoing, the Board concludes that a medical 
opinion is warranted with respect to the appeal for benefits 
under 38 U.S.C.A. § 1151 prior to September 26, 2003.  
Accordingly, the case is REMANDED for the following action:

The veteran's claims file should be 
forwarded to an appropriate physician for 
the purpose of obtaining an opinion as to 
the following questions: (1) whether a 
physician exercising the degree of skill 
and care ordinarily required of the 
medical profession reasonably should have 
diagnosed small cell lung cancer in June 
2003, or at some other specified point in 
time prior to September 2003?  If the 
answer to Question 1 if affirmative, (2) 
did the veteran suffer additional 
disability that probably would have been 
avoided if proper diagnosis and treatment 
had been rendered.  A description of any 
such additional disability would be 
helpful to the adjudication process.  

Thereafter, if the claim has not been granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and 
afforded the usual time for response before the case is 
returned to the Board for further review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


